Citation Nr: 1646530	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  11-29 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from June 1969 to January 1972.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a November 2015 decision, the Board remanded the appeal for further development.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals VA treatment records dated November 2015 to April 2016.  


FINDING OF FACT

The Veteran's sleep apnea did not manifest during, or as a result of active military service; and is not etiologically related to his service-connected PTSD.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2015).  Here, these notice requirements were accomplished in a letter sent in November 2009, prior to the initial rating decision.  This letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, the Veteran's service treatment records, personnel records and post-service VA and private treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained. 

The Veteran was afforded a VA examination in December 2015.  The Board finds that the VA examination report is adequate because the conclusions are based on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Additionally, the Board finds that the RO has substantially complied with the November 2015 remand directives which included obtaining outstanding VA treatment records and affording the Veteran a VA examination.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


Analysis

The Veteran contends that he has sleep apnea that is secondary to his service connected PTSD.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  Establishing service connection requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Turning to the evidence of record, the Veteran has a current diagnosis of sleep apnea as illustrated by the November 2009 private sleep study.  

Additionally the Veteran was granted service connection for PTSD in a December 2008 rating decision.  Therefore, the Veteran's claim turns on whether his diagnosed sleep apnea is related to his service-connected PTSD.  
In this regards, the Veteran's service treatment records are absent of any complaints, treatment or diagnosis of sleep apnea.  The Veteran's December 1971 separation report of medical examination is absent of any notations of defects or diagnoses.  The Veteran's separation report of medical history shows that the Veteran denied frequent trouble sleeping.  

VA treatment records dated February 2002 to April 2016 show that the Veteran was treated for sleep apnea and prescribed a CPAP machine.  

The Veteran was afforded a VA examination in December 2015.  The Veteran reported that during his military service he experienced sleeping problems such as awakening during the night due to nightmares.  The Veteran also recalled episodes of snoring. The Veteran reported that several years prior he was waking up more during the night due to nightmares and his wife reported that he would sometimes get on the floor as he was looking for something.  The Veteran also reported feelings of gasping for air while asleep and his wife would have to awaken him due to his loud snoring.  The Veteran stated that he had a sleep study done in November 2009 and was diagnosed with sleep apnea.  The Veteran stated that he uses a CPAP machine and his wife reported improvement in his snoring.  The Veteran stated that he sleeps throughout the night with the exception of going to the bathroom, and states that he feels rested in the morning.  He denied daytime somnolence and reports that he occasionally dozes off when watching television.  

The examiner concluded that it was less likely than not that the Veteran's sleep apnea was related to his military service.  The examiner explained that service treatment records are silent for the diagnosis, treatment, or management of obstructive sleep apnea.  The examiner noted that the separation examination performed in December 1971 is also silent for the claimed condition.  The examiner noted that review of post-service records revealed that in April 2008, the Veteran complained of snoring, waking up coughing at night, and apnea as reported by his wife.  The examiner noted that the sleep study in November 2009 indicated obstructive sleep apnea.  The examiner explained that the Veteran's diagnosis of sleep apnea was 37 years post-military separation and there was no medical evidence to suggest that the Veteran's sleep apnea began or is related to his military service. 

The examiner also concluded that the Veteran's sleep apnea was less likely than not proximately due to or the result of the Veteran's service-connected PTSD.  The examiner explained that sleep apnea is due to obstruction of the airway during sleep.  The examiner noted that the Veteran was diagnosed with sarcoidosis in March 2009 following complaints of dyspnea for six months.  The examiner noted that according to medical literature, patients with sarcoidosis are at increased risk for sleep apnea due to sarcoid inflammation and granulomas (which are tumors) which can obstruct upper airway passages.  The examiner noted that medical literature implies that sarcoidosis patients have a higher incidence of sleep apnea than the general population.  The examiner explained that the Veteran was diagnosed with obstructive sleep apnea in November 2009 based on a sleep study.  The examiner noted that according to his vital signs record, the Veteran weighed 208.6 pounds on November 2009, which indicates that he was obese around the time he was diagnosed with sleep apnea.  The examiner explained that according to medical literature, excess weight and obesity is the strongest risk factor associated with obstructive sleep apnea in adults.  The examiner also explained that the medical literature does not show a direct causational or etiological link between post-traumatic stress disorder and sleep apnea.  

The examiner also concluded that the Veteran's sleep apnea was less likely than not aggravated by the Veteran's service-connected PTSD.  The examiner explained that there is no medical evidence in the Veteran's active treatment records that suggest that his sleep apnea was aggravated by his PTSD.  The examiner noted that on examination, the Veteran denied persistent daytime hypersomnolence.  The Veteran also reported that he sleeps throughout the night, with the exception of going to the bathroom, and his wife reports improvement in his snoring.  The examiner also noted that the medical literature does not show a correlation between post-traumatic stress disorder and sleep apnea.

Based on the above, the Board finds that the most competent and credible evidence of record fails to demonstrate any direct link between the Veteran's sleep apnea and his active military service; and any etiological link between the Veteran's sleep apnea and his service-connected PTSD.  

In this regards, the Board finds the December 2015 VA opinion to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the December 2015 VA opinion was provided by a VA medical professional who possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA opinion is shown to have been based on a review of the Veteran's record and is accompanied by a sufficient explanation.  The VA examiner also discussed the other pertinent medical evidence and provided direct, causation, and aggravation opinions.  There is also no contrary medical opinion of record.  The Board thus finds that the December 2015 VA medical opinion is dispositive of the nexus questions in this case.

The Board acknowledges the Veteran's assertions that he recalled snoring in service and that his sleep apnea is secondary to his PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of sleep apnea falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset of symptoms, any opinion regarding the nature and etiology of his disability requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions regarding the etiology of his sleep apnea.  Instead, the Board places more probative value on the more contemporaneous service treatment records that are absent of any complaints treatment or diagnosis of sleep apnea and the more probative December 2015 VA examination.  

In regards to presumptive service connection and continuity of symptoms, such consideration is not warranted in this case as sleep apnea is not an enumerated condition under 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331   

Finally, the Board acknowledges that the December 2015 VA examiner related the Veteran's sleep apnea, at least in part, to his sarcoidosis.  However, the Veteran is not service connected for sarcoidosis.  

The Board thus finds that the weight of the evidence is against a finding of service connection.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 C.F.R. § 3.102 (2015), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for sleep apnea is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


